Case 4:21-cv-00705-LPR Document 3 Filed 08/11/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
CENTRAL DIVISION

AMERICAN TAEKWONDO
ASSOCIATION, INC. PLAINTIFF

Vv. No. 4:21-cv-705-DPM

BOBBY ERDMAN; FAMILY
ATA GREEN VALLEY, LLC; and
FAMILY ATA OF HENDERSON, LLC DEFENDANTS
ORDER

This case raises substantially similar issues to 4:21-cv-704-LPR. It
involves related claims from the same plaintiff. Judge Rudofsky has
agreed to accept a transfer, and that would promote judicial economy.
The Court therefore directs the Clerk to reassign this case to Judge
Rudofsky. GENERAL ORDER No. 39, § (b)(5).

So Ordered.

WIPU4, sleoll , pe ’
S
D.P. Marshall Jr.
United States District Judge

 

lt Avast 202|
U
